Citation Nr: 0942383	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome with degenerative joint disease of 
the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome with degenerative joint disease of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2009, the Veteran testified before the undersigned 
at a travel Board hearing.  A transcript is of record and has 
been reviewed.  

The Board notes that the Veteran submitted additional 
evidence after the case was transferred to the Board.  In an 
October 2009 statement, the Veteran's representative waived 
RO consideration of this evidence in accordance with 
38 C.F.R. § 20.1304 (c) (2009).  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's right knee disability is characterized by flexion 
to 120 degrees and extension to 0 degrees with no evidence of 
subluxation or lateral instability.  

2.  The competent medical evidence of record shows that the 
Veteran's left knee disability is characterized by flexion to 
120 degrees, extension to 0 degrees, instability, and giving 
way.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected patellofemoral syndrome with 
degenerative joint disease of the right knee have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5257-5260 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected patellofemoral syndrome with 
degenerative joint disease of the left knee have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5257-5260 (2009).

3.  The criteria for a separate rating of 10 percent for 
slight impairment of the left knee manifested by recurrent 
subluxation or lateral instability have been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5257 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  The notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  

In August 2008, the RO provided notice with regard to the 
Veteran's increased rating claim.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
symptoms on the Veteran's employment.  The RO provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  Although 
no longer required, the RO also informed the Veteran that VA 
considered the impact of the symptoms on the Veteran's daily 
life and provided copies of applicable diagnostic codes.  
Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  The August 2008 correspondence 
satisfied the notice requirements for increased ratings 
claims.  Although this notice was not provided until after 
the initial adjudication of the claim, the RO subsequently 
readjudicated the claim and issued supplemental statements of 
the case in October 2008 and December 2008.  The issuance of 
such notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and VA medical center (VAMC) records.  The Veteran 
received VA examinations in March 2005 and September 2008, 
reports of which are of record.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal, and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

The Board notes that, in an October 2009 brief, the Veteran's 
representative requested a new VA examination in the event 
that the record contained insufficient evidence to award an 
increased rating for the Veteran's bilateral knee disability.  
As discussed further below, the Board finds that a separate 
10 percent disability rating is warranted for the Veteran's 
left knee disability.  Neither the Veteran nor his 
representative has specifically contended, and the medical 
evidence does not show, that his right knee disability has 
worsened since his September 2008 VA examination.  Therefore, 
the Board finds that additional development by way of another 
VA examination would be redundant and unnecessary.  38 C.F.R. 
§ 3.327.  

With regard to the VA examinations provided, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations conducted in 
February 2005 and September 2008 to be adequate, as both were 
predicated on a detailed interview with and examination of 
the Veteran.  While the September 2008 examiner did not 
review the claims file, he provided a detailed description of 
his interview and examination.  Neither of the examiners 
provided a nexus opinion, as the examinations pertained to 
the Veteran's increased rating claims.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board will proceed with appellate review.  

Legal Criteria

The Veteran's bilateral patellofemoral syndrome with 
degenerative joint disease is rated as 10 percent disabling 
for each knee.  The Veteran is contesting these rating 
assignments.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).    

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran's bilateral patellofemoral syndrome with 
degenerative joint disease is rated under Diagnostic Codes 
(DCs) 5257-5260.  38 C.F.R. § 4.27 (hyphenated diagnostic 
codes are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent if slight, 20 percent 
if moderate and 30 percent if severe.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Limitation of flexion of a leg to 60 degrees warrants a zero 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of a leg to 5 degrees warrants a zero 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The February 2005 VA examination report shows that the 
Veteran's knees were not swollen or tender to palpation.  
Left knee range of motion was 0 to 126 degrees, and right 
knee range of motion was 0 to 125 degrees.  Crepitus was 
palpable over the kneecaps during flexion and extension.  
Both knees were stable when stressed in an anterior, 
posterior, valgus and varus manner.  There was no additional 
pain or limitation of motion after repetitive testing.  The 
Veteran reported flare-ups of arthritis in his hands, which 
spreads to his knees after a few days, causing the knees to 
become red and painful.  The VA examiner diagnosed 
palindromic rheumatoid arthritis affecting the hands and 
knees bilaterally.  

The RO requested an addendum to clarify the nature of the 
Veteran's knee disabilities.  In the March 2005 addendum, Dr. 
Johnson discussed the Veteran's treatment history, 
particularly treatment at the VA rheumatology clinic, records 
of which contained diagnoses of patellofemoral syndrome of 
the knees, bilateral chondromalacia patella and degenerative 
joint changes and osteoarthritis of the knees.  Dr. Johnson 
opined that the Veteran's palindromic rheumatoid arthritis of 
the hands and knees is not related to his current service-
connected patellofemoral syndrome of both knees.  Dr. Johnson 
determined that the degenerative changes in the knees is 
separate and distinct and not caused by or related to 
rheumatoid arthritis.  

During the September 2008 VA examination, the Veteran 
complained of stiffness and swelling in the morning and noted 
problems with his knees giving way.  The Veteran reported 
some locking and redness.  He stated that his knee problems 
occur daily.  The Veteran reported using Methotrexate for his 
rheumatoid arthritis.  He used a cane for ambulation.  The 
examiner noted no swelling, joint effusion, distal edema, 
anterior or posterior translocation or medial or lateral 
opening.  The examiner noted peripatellar tenderness on 
palpation and movement of the kneecap bilaterally.  Range of 
motion was 0 to 120 degrees with pain on flexion bilaterally.  
Right knee flexion decreased to 115 degrees after three 
repetitive squats; there was no change in the left knee.  

VAMC records show continued treatment for knee pain and 
arthritis, including Methotrexate injections.  VAMC records 
dated after the Veteran's September 2008 VA examination 
indicate that the Veteran's left knee disability has 
increased in severity.  An April 2009 VAMC physical therapy 
note indicated that the Veteran needs a cane for his left 
knee.  In May 2009, the Veteran sought treatment for the left 
knee, which had been stiff and throbbing for three weeks.  
The Veteran reported that weight bearing and extension 
increased the pain.  He had received a steroid injection 
several days prior and had no improvement.  The examiner 
noted that the Veteran limped and had painful flexion and 
extension.  The Veteran received an ace wrap and hinged knee 
brace.  An X-ray of the left knee conducted in May 2009 
revealed patellofemoral and femorotibial joint space 
narrowing and irregularity of articular surfaces and 
osteophytes at femorotibial and patellar margins.  There was 
no evidence of patellar subluxation.  The Veteran sought 
treatment for left knee pain again in June 2009; the VAMC 
examiner noted the Veteran's limp.  An August 2009 VAMC 
treatment note shows that a total left knee replacement had 
been offered to the Veteran.  

In August 2009, the Veteran submitted a letter discussing the 
increased severity of his left knee condition.  He uses a 
cane daily and is in constant pain.  He wears a knee brace 
for support to prevent falling; his knee had caused him to 
fall several times.  He reported missing work three to four 
times per month because of his left knee pain.  

The Veteran is rated as 10 percent disabling for each knee 
based on limited motion of the knee due to pain.  Under 
Diagnostic Codes 5260 and 5261, the Veteran must demonstrate 
left knee flexion limited to 30 degrees or extension limited 
to 15 degrees in order to receive an evaluation higher than 
10 percent due to limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  However, there are no objective 
range of motion findings that show a degree of limitation 
that meets the schedular criteria for an increased 
evaluation.  Thus, the medical evidence does not show that 
the Veteran is entitled to a higher evaluation for limitation 
of motion of either the left or the right knee. 

Nonetheless, the Board notes that separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  The VA Office of General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  

The Board notes that the Veteran is already in receipt of 10 
percent ratings for painful motion.  However, the Veteran has 
demonstrated instability of the left knee.  The Veteran uses 
a cane and a hinged knee brace to prevent himself from 
falling.  He reported that he has fallen several times 
because of his left knee.  VAMC personnel have observed that 
the Veteran walks with a limp.  During his April 2009 Board 
hearing, the Veteran testified that his left knee is weak and 
gives out on him.  He testified that his right knee does not 
give out as much and is more stable than his left knee.     

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  The appellant's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  
Overall, the Veteran has provided competent and credible 
statements and testimony regarding his symptoms of 
instability in the left knee.  Resolving any reasonable doubt 
in his favor, a separate 10 percent rating is warranted for 
instability in the left knee.  38 U.S.C.A. § 4.3.  

The Board notes that a rating higher than 10 percent for left 
knee instability is not warranted because the evidence does 
not reflect "moderate" or "severe" instability.  There is 
no evidence of instability in the right knee, and signs of 
instability in the left knee are adequately reflected in the 
separately assigned 10 percent rating.  38 C.F.R. § 4.1.    

As stated above, the September 2008 VA examiner noted that 
right knee flexion decreased to 115 degrees after three 
repetitive squats.  However, even considering the pain during 
use and flare-ups, there is no evidence that right knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (2995).  

In an October 2009 brief, the Veteran's representative 
asserted that, because the Veteran requires a cane for 
balance, he has loss of use of his feet under 38 C.F.R. 
§§ 4.63 and 3.350(a)(2).  The term "loss of use" of a hand 
or foot is defined as a condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of the election below the 
elbow or knee with the use of a suitable prosthetic 
appliance.  38 C.F.R. §§ 4.63 and 3.350(a)(2).  Examples of 
what constitutes loss of use of a foot includes extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower 
extremity of 3 1/2 inches or more, and complete paralysis of 
the popliteal nerve with foot drop.  38 C.F.R. §§ 4.63 and 
3.350(a)(2).

The Board finds that the disability picture presented by the 
evidence of record does not meet the level of severity 
required to make a finding that the Veteran has lost use of 
his feet.  The Veteran is able to ambulate and does not 
require use of a wheelchair.  He uses a cane for balance and 
a left knee brace for stability.  Clearly, he would not be 
able to attain anywhere near his current level of mobility 
with amputation stumps below the knees.  There is no evidence 
of ankylosis or nerve paralysis.  The Veteran has not lost 
use of his feet.  38 C.F.R. §§ 4.63 and 3.350(a)(2).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and 
symptomatology.  While the Veteran has asserted that his left 
knee disability causes him to stay home from work three to 
four days per month, the Board finds that his degree of 
interference is already contemplated by the three 10 percent 
ratings assigned to his knee disabilities.  There is no 
unusual or exceptional disability picture shown by the 
evidence.  See Id., see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Id.   

As discussed above, the Veteran's left knee disability 
increased in severity during the appeal period, while the 
right knee disability did not.  A staged rating is not in 
order because the Board has determined that a separate 10 
percent rating for the left knee is warranted, rather than an 
increase in the previous disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral knee disabilities.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A 
separate 10 percent rating under Diagnostic Code 5257 is 
warranted for the Veteran's left knee disability.   


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral syndrome with 
degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral syndrome with 
degenerative joint disease of the left knee is denied.

Entitlement to a separate 10 percent disability rating for 
left knee instability is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


